Appeals and cross appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered September 20, 2005 in a personal injury action. The order granted in part plaintiffs’ motion for partial summary judgment on the issue of liability and denied defendants’ cross motions for summary judgment.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties and filed in the Monroe County Clerk’s Office on August 17, 2006,
It is hereby ordered that said appeals and cross appeal be and the same hereby are unanimously dismissed without costs upon stipulation. Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Smith, JJ.